NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JIHSHYR YIH,                                    No. 20-17237

                Plaintiff-Appellant,            D.C. No. 5:20-cv-04184-EJD

 v.
                                                MEMORANDUM*
TAIWAN SEMICONDUCTOR
MANUFACTURING COMPANY, LTD,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      JihShyr Yih appeals pro se from the district court’s judgment dismissing for

lack of personal jurisdiction his action alleging federal and state law employment

claims against Taiwan Semiconductor Manufacturing Company, Ltd. (“TSMC”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction.

Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1067 (9th Cir. 2017).

We affirm.

      The district court properly dismissed Yih’s action for lack of personal

jurisdiction because Yih failed to allege facts sufficient to establish that TSMC had

such continuous and systematic contacts with California to establish general

personal jurisdiction, or sufficient claim-related contacts with California to provide

the court with specific personal jurisdiction over TSMC. See Williams v. Yamaha

Motor Co., 851 F.3d 1015, 1020-25 (9th Cir. 2017) (discussing requirements for

general and specific personal jurisdiction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Yih’s request that this court sanction TSMC and two of its employees, set

forth in the opening brief, is denied.

      AFFIRMED.




                                          2                                     20-17237